Title: From George Washington to William Pearce, 23 August 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 23d Augt 1795
          
          Your letter of the 16th instant, covering the ⟨wee⟩kly reports, came to my hands yesterday.
          As ⟨you⟩ have begun upon what is called Davy⟨’s field⟩ at Dogue-run, I do not wish any change; and when to this is added the high, and dry parts of the Mill swamp Corn, & one of the lots by the Barn, the quantity of ground in wheat, at that farm, will be pretty well. But I wish your sowing had kept pace with the plowing where one plowing only is intended, and the Wheat is to be harrowed in. Let this be the case with the clover lot; and that it may have fair play, let the clover be well turned in by good plows, and good plowmen. I wish the same had been done by the Buck wheat, which you turned in for an experiment.
          From the knowledge I have of the nature of the soil of my farms, I am very sensible that it is not in your power now, either to get the wheat sown in such good season, or in such good order, as were to be wished: but to do the best one can, under existing circumstances, is all that can be expected. As some of your fields, however, may be drier, and in better order for sowing than others; ⟨wou⟩ld it not be good policy to employ the ⟨mutilated⟩ of other farms, besides the one to wh⟨mutilated⟩ ⟨be⟩longs,

in getting the Wheat sowed th⟨mutilated⟩ first, and go on in that manner until the whole are compleated, by that kind of management (always taking that first which is in the best order for seeding) or till all the residue are in order, that the respective force may return to its own farm. Grounds which are declining, or that have sand in them, may be in order to sow (as muddy hole fields for instance) when the flat land at the other places cannot be touched.
          I would have you, merely that it may be unequivocally ascertained whether Barley will do upon my land, sow some of it again this year. If it will, diversifying the Crops will be an advantage.
          How does the Wheat which has been threshed, or tread out, appear to yield, not only in quality, but as to the stack, or its bulk of straw also? Send me two bushels of the best of the early Wheat, by the first vessel bound to this city. I have promised it to a gentleman or two of my acquaintanc⟨e in⟩ these parts. Let it be well clean⟨ed mutilated⟩ertainly of the true sort. It may ⟨mutilated⟩ ned to Mr Kitt, my household Stewar⟨d in⟩ case I should not be here.
          I recollect that, in one of your letters in the Spring, you informed me, that you expected there would be about 900 bushls of Oats for Sale; and some time afterwds, that you had sold (I think) 300: I forgot to enquire when I was at home whether you had sold any more, or what quantity there was on hand.
          Have you secured overseers for Union & Dogue-run farms? This is the season for getting such as are good. If delayed much longer you will be obliged to take indifferent ones perhaps. I wish you well, and am Your friend
          
            Go: Washington
          
        